Citation Nr: 0940378	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  03-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for status post lumbar surgery for a herniated disc and 
spondylolisthesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June to August of 1995 
and from September 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO granted service connection for the Veteran's lumbar 
spine disorder and assigned a 20 percent evaluation as of 
January 2003.

In November 2004, the Board remanded this case back to the RO 
for additional development.  Subsequently, in a February 2005 
rating decision, the RO increased the evaluation to 40 
percent and effectuated this evaluation as of January 2003.  
As this evaluation represents less than the maximum available 
under applicable diagnostic criteria, the Veteran's claim for 
an increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board subsequently denied the Veteran's claim for an 
initial evaluation in excess of 40 percent in a February 2006 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
March 2007, the Veteran's representative and the VA General 
Counsel, on behalf of the Secretary of VA, filed a Joint 
Motion for Remand.  This motion was granted in a March 2007 
Court order.  The claim was remanded by the Board for 
development consistent with the March 2007 Court order in 
July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In the March 2007 Joint Motion for Remand, the Veteran's 
representative and the VA General Counsel set forth several 
bases for a readjudication of the Veteran's claim by the 
Board on remand.  The Veteran's representative and the VA 
General Counsel noted the Veteran's testimony that he had 
been instructed by a physician to take "time off from work" 
and "lay around and not do anything."  However, the Board did 
not explain why the Veteran's statement did not qualify as 
prescribed bed rest as required for an "incapacitating 
episode" and the Board should have sought clarification from 
the Veteran's physician as to whether he prescribed bed rest 
for the Veteran.  

In the July 2007 Board remand a VA examination was requested 
and the examiner was asked to describe the frequency and 
duration of any incapacitating episodes of intervertberal 
disc syndrome (IVDS) in the past year, with clarification of 
the significance of any past periods of bed rest.  

The Veteran was afforded a VA examination in December 2008.  
The examination report indicated that it was not an 
examination for IVDS.  The examination report was void of any 
discussion of the Veteran's incapacitating episodes or 
periods of bed rest.  The Veteran was afforded a second VA 
examination in May 2009.  The examination report noted that 
the Veteran denied incapacitating flare-ups.  Additionally, 
the examination report showed that there were no 
incapacitating episodes of spine disease.  However, later in 
the report it was noted that the Veteran had missed six weeks 
from work in the past twelve months due to his back 
condition.  

After a review of the December 2008 and May 2009 VA 
examination reports the Board finds that the examination 
reports do contain sufficient information for rating the 
Veteran's disability.  

In compliance with the Joint Remand the RO/AMC should attempt 
to verify with the Veteran's physician any previously 
prescribed periods of bed rest.  If that information is 
unavailable or no response is received, the Veteran should be 
afforded another VA examination in order for the examiner to 
describe the frequency and duration of any incapacitating 
episodes of intervertebral disc syndrome and should discuss 
any past periods of bed rest or prescribed time off of work.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name 
and address of the physician who 
prescribed the bed rest he described at 
the May 2004 Board hearing.  After 
securing any necessary release forms, 
with full address information, attempt to 
verify with the Veteran's physician any 
previously prescribed periods of bed 
rest.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If no response is 
obtained, documentation to that effect 
should be included in the claims file.

2.  If necessary, the Veteran should be 
afforded a VA spine examination, with an 
appropriate examiner.  The examiner 
should describe the frequency and 
duration of any incapacitating episodes 
of intervertebral disc syndrome and 
should discuss any past periods (not 
limited to the past 12 months) of bed 
rest or prescribed time off of work due 
to his status post lumbar surgery for a 
herniated disc and spondylolisthesis.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to an initial evaluation in 
excess of 40 percent for status post 
lumbar surgery for a herniated disc and 
spondylolisthesis should be 
readjudicated.  

If the determination remains less than 
fully favorable to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)














This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


